DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 12/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The applied reference has no common inventor with the instant application. 
3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seung-Hyun Cho et al., (hereinafter Cho) (US 2019/0306526) in view of Yongjun Wu (hereinafter Wu) (US 10,425,642).
Re Claim 1. Cho discloses, a method of video coding, executable by a processor (Abstract), comprising: 
receiving video data including one or more frames (Par.[0203],[0249],[0250] Fig.2, including frames I,P,B Fig.9 Par.[0394]-[0396]); 
determining one or more quantization parameters associated with the received video data for frame generation or enhancement of a target frame from among the one or more frames (determining quantization parameters, QP, of a target frame from among received reference frames, Par.[0027], predicted in inter or intra mode, [0148], [0178]-[0179], [0182]-[0188] and quantization unit 140,  Fig.1 Par.[0204], [0223]-[0224] or as selecting [0885] the quantization parameter from among reference frames in the DPB, [0886]); and 
decoding the video data based on the determined quantization parameters (decoding thus reconstructing the video data based on the dequantized, QP, Par.[0236]-[0237], [0828]).
In an alternative, the art to Wu, expressly teaches about determining the quantization parameters being applied to fit all or portions of an image frame as in,
determining one or more quantization parameters associated with the received video data for frame generation or enhancement of a target frame from among the one or more frames (Abstract, Fig.6, 7, Col.8 Lin.44-54, Col.10 Lin.15-22); and
The ordinary skilled in the art would have found obvious prior to the effective filing date of the invention to identify each and every limitation of the video prediction and decoding process claimed, anticipatively, but rather referenced over various embodiments as disclosed and mapped herein while closely following the claimed matter and the decoding process claimed. It would have been obvious to the ordinary skilled to relate the depictions of an encoder/decoder processor having the frames of an original signal Xn, in Fig.35 being encoded by 100, and stored in DPB as quantized parameters frame matrices, Xn-1 to Xn+1 associated with the video frame generated as, a predictor ~Xn, encoded in a bitstream and transmitted to a decoder 200, to be decoded as the original frames, Xn-1 to Xn+1, according to the received video frames. In order to improve the subjective or objective image quality, Wu determines the quantized parameters from the received video data associated with specific regions of the video data which further combined with Cho, would have been predictable in terms of the recited claimed matter. 

Re Claim 2. Cho and Wu disclose, the method of claim 1, wherein one or more neural network models are selected for the frame generation or enhancement based on the determined quantization parameters (Par.[0663]-[0679], Fig.18).  

Re Claim 3. Cho and Wu disclose, the method of claim 1, wherein the target fame corresponds to one or more from among an I-frame, a P-frame, and a B-frame (the target frames are I,P,B frames Fig.9 Par.[0394]-[0400]).  

Re Claim 4. Cho and Wu disclose, the method of claim 1, wherein the decoded video data is included in a reference picture list (the reference picture list step 3230, Fig.32 Par.[0820]).  

Re Claim 5. Cho and Wu disclose, the method of claim 4, wherein based on the reference picture list, subsequent frames from among the one or more frames are decoded based on motion-compensated prediction, intra prediction, or intra block copy (Step 3240 Fig.32 Par.[0821]).  

Re Claim 6. Cho and Wu disclose, the method of claim 4, wherein one or more virtual reference frames are generated (Par.[0893]) and included in the reference picture list (Step 3230 Fig.32 and replacing the target frame in DPB with a virtual frame Par.[0891] which is included in the reference picture list [0894]).  

Re Claim 7. Cho and Wu disclose, the method of claim 6, wherein the virtual reference frames are generated based on one or more from among signal-processing, spatial or temporal filtering, scaling, weighted averaging, up-/down-sampling, pooling, recursive processing with memory, linear system processing, non- linear system processing, neural-network processing, deep-learning based processing, AI- processing, pre-trained network processing, machine-learning based processing, and on-line training network processing (the virtual reference frame is generated based on spatial motion vector candidate Step 4110, based on index information, Step 4130 per Fig.41, Par.[0999]-[1005]).  

Re Claim 8. This claim represents the computer system for video coding comprising, a storage media and program instructions (Par.[0656], [0660], [1091], processors, (Par.[0630]), implementing each and every limitation of the method claim 1, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 9. This claim represents the computer system for video coding comprising, a storage media and program instructions (Par.[0656], [0660], [1091], processors, (Par.[0630]), implementing each and every limitation of the method claim 2, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 10. This claim represents the computer system for video coding comprising, a storage media and program instructions (Par.[0656], [0660], [1091], processors, (Par.[0630]), implementing each and every limitation of the method claim 3, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 11. This claim represents the computer system for video coding comprising, a storage media and program instructions (Par.[0656], [0660], [1091], processors, (Par.[0630]), implementing each and every limitation of the method claim 4, hence it is rejected on the same evidentiary premises mutatis mutandis.

 Re Claim 12. This claim represents the computer system for video coding comprising, a storage media and program instructions (Par.[0656], [0660], [1091], processors, (Par.[0630]), implementing each and every limitation of the method claim 5, hence it is rejected on the same evidentiary premises mutatis mutandis.
	
Re Claim 13. This claim represents the computer system for video coding comprising, a storage media and program instructions (Par.[0656], [0660], [1091], processors, (Par.[0630]), implementing each and every limitation of the method claim 6, hence it is rejected on the same evidentiary premises mutatis mutandis.

	Re Claim 14. This claim represents the computer system for video coding comprising, a storage media and program instructions (Par.[0656], [0660], [1091], processors, (Par.[0630]), implementing each and every limitation of the method claim 7, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 15. This claim represents the non-transitory computer readable medium having stored thereon a computer program for video coding, the computer program configured to cause one or more computer processors to, execute each and every limitation of the method claim 1, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 16. This claim represents the non-transitory computer readable medium having stored thereon a computer program for video coding, the computer program configured to cause one or more computer processors to, execute each and every limitation of the method claim 2, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 17. This claim represents the non-transitory computer readable medium having stored thereon a computer program for video coding, the computer program configured to cause one or more computer processors to, execute each and every limitation of the method claim 3, hence it is rejected on the same evidentiary premises mutatis mutandis.


Re Claim 18. This claim represents the non-transitory computer readable medium having stored thereon a computer program for video coding, the computer program configured to cause one or more computer processors to, execute each and every limitation of the method claim 4, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 19. This claim represents the non-transitory computer readable medium having stored thereon a computer program for video coding, the computer program configured to cause one or more computer processors to, execute each and every limitation of the method claim 5, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 20. This claim represents the non-transitory computer readable medium having stored thereon a computer program for video coding, the computer program configured to cause one or more computer processors to, execute each and every limitation of the method claim 6, hence it is rejected on the same evidentiary premises mutatis mutandis.

Conclusion
4.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/